Name: 2006/79/EC: Commission Decision of 31 January 2006 amending Decisions 2005/759/EC and 2005/760/EC as regards an extension of their period of application (notified under document number C(2006) 187) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  trade policy;  international trade;  agricultural policy;  natural environment
 Date Published: 2007-05-08; 2006-02-08

 8.2.2006 EN Official Journal of the European Union L 36/48 COMMISSION DECISION of 31 January 2006 amending Decisions 2005/759/EC and 2005/760/EC as regards an extension of their period of application (notified under document number C(2006) 187) (Text with EEA relevance) (2006/79/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 22(6) thereof, Having regard to Regulation (EC) No 998/2003 of 26 May 2003 of the European Parliament and of the Council on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (4), and in particular Article 18 thereof, Whereas: (1) Avian influenza is an infectious viral disease in poultry and birds, causing mortality and disturbances which can quickly take epizootic proportions liable to present a serious threat to animal and public health and to reduce sharply the profitability of poultry farming. There is a risk that the disease agent might be introduced via international trade in live birds other than poultry, including birds accompanying their owners (pet birds). (2) Following the outbreak of avian influenza, caused by a highly pathogenic H5N1 virus strain, in south-eastern Asia starting in December 2003, the Commission adopted several protection measures in relation to avian influenza. Those measures included in particular Commission Decision 2005/759/EC of 27 October 2005 concerning certain protection measures in relation to highly pathogenic avian influenza in certain third countries and the movement from third countries of birds accompanying their owners (5) and Commission Decision 2005/760/EC of 27 October 2005 concerning certain protection measures in relation to highly pathogenic avian influenza in certain third countries for the import of captive birds (6). (3) Since new cases of avian influenza have been reported in certain member countries of the World Organisation for Animal Health (OIE), the restrictions concerning the movements of pet birds and imports of other birds from certain areas at risk should be continued. Therefore it is appropriate to extend the application of Decisions 2005/759/EC and 2005/760/EC. (4) Decisions 2005/759/EC and 2005/760/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 5 of Decision 2005/759/EC 31 January 2006 is replaced by 31 May 2006. Article 2 In Article 6 of Decision 2005/760/EC 31 January 2006 is replaced by 31 May 2006. Article 3 The Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 4 This Decision is addressed to the Member States. Done at Brussels, 31 January 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (3) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1) corrected by OJ L 191, 28.5.2004, p. 1. (4) OJ L 146, 13.6.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 18/2006 (OJ L 4, 7.1.2006, p. 3). (5) OJ L 285, 28.10.2005, p. 52. Decision as amended by Decision 2005/862/EC (OJ L 317, 3.12.2005, p. 19). (6) OJ L 285, 28.10.2005, p. 60. Decision as amended by Decision 2005/862/EC.